Exhibit 10.3

Amendment No. 1

to the 2007 Lincoln National Corporation

Amended and Restated

Incentive Compensation Plan

Pursuant to Section 10(e) of the 2007 Lincoln National Corporation Amended and
Restated Incentive Compensation Plan (the “Plan”), the Board of Lincoln National
Corporation amends the Plan effective August 2, 2007, as follows:

Section 10(c) of the Plan is deleted in its entirety and replaced with the
following:

(c) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Stock, or other property), recapitalization, forward or
reverse split, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, liquidation, dissolution or other similar corporate
transaction or event affects the Stock such that an adjustment to outstanding
Awards is required to preserve (or prevent enlargement of) the benefits or
potential benefits intended at the time of grant, then in such manner as the
Committee deems equitable, an appropriate adjustment shall be made to any or all
of (i) the number and kind of shares of Stock which may be delivered in
connection with Awards granted thereafter, (ii) the number and kind of shares of
Stock by which annual per-person Award limitations are measured under Section 5
hereof, (iii) the number and kind of shares of Stock subject to or deliverable
in respect of outstanding Awards and (iv) the exercise price, grant price or
purchase price relating to any Award and/or make provision for payment of cash
or other property in respect of any outstanding Award. In determining the
appropriate adjustment to be made, the Committee may take into account such
factors as it deems appropriate, including (x) the restrictions of applicable
law, (y) the potential tax consequences of an adjustment, and (z) the
possibility that some Participants might receive an adjustment or a distribution
or some other benefit that is unintended, and in light of such factors or
circumstances may make adjustments that are not uniform or proportionate among
outstanding Awards, modify vesting dates, defer the delivery of stock
certificates, or make other equitable adjustments. Any such adjustments to
outstanding Awards will be effected in a manner that precludes enlargement of
rights and benefits under such Awards. Adjustments, if any, and any
determinations or interpretations, including any determination of whether a
distribution is other than a normal cash dividend, made by the Committee shall
be final, conclusive and binding.

In addition, the Committee is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards (including Performance
Awards and performance goals, and Annual Incentive Awards and any Annual
Incentive Award pool or performance goals relating thereto) in recognition of
unusual or nonrecurring events (including, without limitation, events described
in the preceding sentence, as well as acquisitions and dispositions of
businesses and assets) affecting the Corporation, any subsidiary or any business
unit, or the financial statements of the Corporation or any subsidiary, or in
response to changes in applicable laws, regulations, accounting



--------------------------------------------------------------------------------

principles, tax rates and regulations or business conditions or in view of the
Committee’s assessment of the business strategy of the Corporation, any
subsidiary or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant; provided that no such adjustment shall be
made if and to the extent that such adjustment would cause Options, SARs,
Performance Awards granted under Section 8(b) hereof or Annual Incentive Awards
granted under Section 8(c) hereof to Participants designated by the Committee as
Covered Employees and intended to qualify as “performance-based compensation”
under Code Section 162(m) and regulations thereunder to otherwise fail to
qualify as “performance-based compensation” under Code Section 162(m) and
regulations thereunder.



--------------------------------------------------------------------------------

Resolution L

LINCOLN NATIONAL CORPORATION

Compensation Committee Meeting

February 7, 2008

Approval of Amendment No. 2 to

The Lincoln National Corporation Incentive Compensation Plan

RESOLVED, That the Compensation Committee approves and recommends to the Board
of Directors of Lincoln National Corporation the adoption of the following
resolution:

WHEREAS, Lincoln National Corporation (the “Corporation”) has established the
Lincoln National Corporation Amended and Restated Incentive Compensation Plan
(the “Plan”), effective May 10, 2007; and

WHEREAS, The Board of Directors has determined it to be in the best interests of
the Corporation to amend the Plan, effective February 7, 2008, in order to
document the Plan’s operation in compliance with the American Jobs Creation Act
of 2004 (the “JOBS Act”).

RESOLVED, That Amendment No. 2 to the Plan, substantially in the form attached
to this resolution as Exhibit A, is hereby approved; and

RESOLVED, That the appropriate officers of the Corporation are authorized to
take such other action as is necessary or desirable to effect this resolution.



--------------------------------------------------------------------------------

EXHIBIT A

Amendment No. 2 to the

2007 Lincoln National Corporation

Amended and Restated Incentive Compensation Plan

Pursuant to Section 10(e) of the 2007 Lincoln National Corporation Amended and
Restated Incentive Compensation Plan (the “Plan”), the Board of Lincoln National
Corporation amends the Plan effective February 7, 2008, as follows:

1. Deleting Section 2(f) “Change of Control Price” in its entirety and
re-lettering the remaining section letters.

2. Deleting Section 6(c)(i) of the Plan in its entirety and replacing it with
the following:

“(i) Right to Payment. A SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price of the SAR as determined by the Committee. The grant price of a SAR shall
not be less than the Fair Market Value of a share of Stock on the date of grant
of such SAR.”

3. Amending Section 8(b)(v) of the Plan by adding the following sentence at the
end of such Section:

“Performance Awards shall be settled and paid after the end of the relevant
performance period and before the 15th day of the third month following the end
of the performance period.”

4. Amending Section 8(c)(iii) of the Plan by adding the following sentence at
the end of such Section:

“Annual Incentive Awards shall be settled and paid after the end of the relevant
fiscal year and before the 15th day of the third month following the end of the
fiscal year.”

5. Deleting Section 9(b) of the Plan in its entirety and replacing it with the
following:

“(b) Restricted Stock and Deferred Stock Units. The restrictions, deferral of
settlement, and forfeiture conditions applicable to any Restricted Stock or
Deferred Stock Unit granted under the Plan shall lapse and such Awards shall be
deemed fully vested as of the time of the Change of Control, except to the
extent of any waiver by the Participant and subject to applicable restrictions
set forth in Section 10(a) hereof; provided that a Change of Control shall not
accelerate payment of any such fully vested Award that is subject to Code
Section 409A unless such Change of Control also qualifies as a “change in
control event” as described under Code Section 409A(a)(2)(A)(v),”



--------------------------------------------------------------------------------

6. Amending Section 10(c) of the Plan by adding the following sentence to the
end of such Section:

“or (2) be made in a manner that will be treated under Code Section 409A as the
grant of a new option or SAR.”

7. Amending Section 10 of the Plan by adding a new Section 10(m):

“(m) Code Section 409A. The Plan shall be operated and administered in such a
way that no Participants are subject to adverse tax consequences under Code
Section 409A. Accordingly, no action shall be taken under the Plan, including
any acceleration under Section 7(c), delay under Section 10(a), or conversion
into Deferred Stock Units under Section 6(a), that would result in such adverse
tax consequences. Further, no Option or SAR that was not fully vested before
2005 shall contain any feature for the deferral of compensation.”